
	

114 HR 4030 IH: To amend the Immigration and Nationality Act to provide that refugees may not be resettled in any State where the governor of that State has taken any action formally disapproving of the resettlement of refugees in that State, and for other purposes.
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4030
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mr. Palazzo introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide that refugees may not be resettled in any
			 State where the governor of that State has taken any action formally
			 disapproving of the resettlement of refugees in that State, and for other
			 purposes.
	
	
 1.Limitation on resettlement of refugeesSection 412 of the Immigration and Nationality Act (8 U.S.C. 1522) is amended by adding at the end the following:
			
				(g)Limitation on resettlement
 (1)In generalNotwithstanding any other provision of this section, the Director or the Federal agency administering subsection (b)(1) may not provide for the resettlement of any refugee in a fiscal year in any State where the Governor of that State has taken any action formally disapproving of the resettlement of refugees, or of certain refugees, in that State during that fiscal year.
 (2)Receipt of fundsA State where the Governor of the State has taken action described in paragraph (1)— (A)in the case of such an action which disapproves of the resettlement of any refugee in that State, may not receive any funds under this section during that fiscal year; or
 (B)in the case of such an action which disapproves of the resettlement of only certain refugees in that State, shall receive a reduction in any funds which the State would otherwise receive under this section, as determined to be proportionate to the number of refugees not resettled pursuant to such action by the Director or the Federal agency administering subsection (b)(1), as appropriate..
		
